[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de THE PLAINTIFF'S COMPLAINT FOR VISITATION
The parties reached an agreement as follows:
  "Mr. Brown will pick up daughter on every other weekend on Friday and return her to school on Monday morning.
  Mr. Brown will pick up daughter on Christmas Eve and return her to mother at 12:00 noon on Christmas Day. This time will be switched each year.
  Mr. Brown will pick up daughter on the day before CT Page 10718 Thanksgiving and return her to mother at 12:00 noon Thanksgiving Day.
Mother's Day will be spent with Ms. Blunt.
Father's Day will be spent with Mr. Brown."
The parties, in open court, reached the following agreement regarding vacation visitation, as follows:
Father shall have three periods of vacation with the child during each year consisting of one week on each occasion. He shall give mother notice of his request two weeks in advance in writing, and if no objection is made within three days the week of vacation shall be considered approved. The week of vacation shall absorb any weekend visit. Father has two weeks vacation available this year. He may give notice for a week's vacation, as above, but August 25 through September 3 and December 24 through December 29 cannot be selected for a vacation week.
Judgment is entered accordingly.
HARRIGAN, J.T.R.